Case 4:18-cv-00078-JHM-HBB Document 28 Filed 03/20/19 Page 1 of 2 PageID #: 503




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

 CIVIL ACTION NO. 4:18-CV-00078-JHM

 ROBERT TAPP                                                                          PLAINTIFF

 v.

 LIBERTY LIFE ASSURANCE COMPANY
 OF BOSTON                                                                          DEFENDANT

                                            ORDER

         This matter is before the Court on Defendant’s motion for Judgment on the Pleadings.

 [DN 19]. The matter is fully briefed and for the reasons set out below, the motion is granted.

         The issue here is the applicable statute of limitations. Plaintiff was ultimately denied

 disability benefits in 2004. He filed this action 14 years later. He makes various claims. He

 seeks a recovery of disability benefits wrongfully denied. He asserts various statutory violations

 under ERISA for failing to provide adequate notice to him of his appeal rights and time

 limitations for bringing a civil action.

         The Defendant first argues that the policy itself contains a three year statute of

 limitations. The Plaintiff cites to Moyer v. Metropolitan Life Insurance Company, 762 F.3d 503

 (6th Cir. 2014), and argues that the Defendant’s denial letter failed to properly advise him of the

 time limitation for bringing a civil action.       Assuming for purposes of this motion that

 Defendant’s denial letter was deficient, Moyer precludes application of the time bar found in the

 policy. It does not preclude application of a time bar---just the one in the policy. Thus, Courts

 must apply the most analogous state limitations period.

         The briefing discusses Redmon v. Sud-Chemie Inc., 547 F.3d 531 (6th Cir. 2008), and

 Clemons v. Norton Healthcare Inc. Retirement Plan, 890 F.3d 254 (6th Cir. 2018), as those cases
Case 4:18-cv-00078-JHM-HBB Document 28 Filed 03/20/19 Page 2 of 2 PageID #: 504




 relate to the question of whether Plaintiff’s claims are statutory or contractual, and thus, whether

 this action is governed by Kentucky’s 5 or 15 year statute of limitations. It seems that some of

 Plaintiff’s claims are contractual and some are statutory, giving rise to an interesting question.

 However, it appears to the Court that all the claims, no matter how they are characterized, are

 time barred because the most analogous limitations period is three years as provided by North

 Carolina law. North Carolina law applies by virtue of the choice of law provision found in the

 policy.

           Therefore, all of Plaintiff’s claims are time barred and Defendant’s motion for Judgment

 on the Pleadings is granted.




 cc: counsel of record
                                                                                 March 19, 2019




                                                  2
